                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


  WILLIAM LEWIS RAMSEY,                               )
                                                      )
                               Petitioner,            )
                                                      )
                       vs.                            )      No. 1:16-cv-02165-TWP-MJD
                                                      )
  UNITED STATES OF AMERICA,                           )
                                                      )
                               Respondent.            )


                Order Denying Motion for Relief Pursuant to 28 U.S.C. ' 2255
                         and Denying Certificate of Appealability

         This matter is before the Court on the motion of Petitioner William Ramsey for relief

pursuant to 28 U.S.C. § 2255, as well as Ramsey’s motion for a status report, Dkt. 67. This ruling

provides an update of the status of these proceedings. Ramsey seeks relief from a criminal

conviction arguing that he did not receive effective assistance of counsel as required by the Sixth

Amendment. For the reasons set forth below, Ramsey’s § 2255 motion is denied, and the action

dismissed with prejudice. In addition, the Court finds that a certificate of appealability should not

issue.

                                      I. The § 2255 Motion

         A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

(1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 “upon

the ground that the sentence was imposed in violation of the Constitution or laws of the United

States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

in excess of the maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C.
§ 2255(a). “Relief under this statute is available only in extraordinary situations, such as an error

of constitutional or jurisdictional magnitude or where a fundamental defect has occurred which

results in a complete miscarriage of justice.” Blake v. United States, 723 F.3d 870, 878-79 (7th

Cir. 2013) (citing Prewitt v. United States, 83 F.3d 812, 816 (7th Cir. 1996); Barnickel v. United

States, 113 F.3d 704, 705 (7th Cir. 1997)).

                                     II. Factual Background

       On September 17, 2014, Ramsey was charged in a seven-count Indictment in United States

v. Ramsey, 1:14-cr-00187-TWP-MJD-1 (“Crim. Dkt.”) Dkt. 10. Counts 1 through 6 charged

Ramsey with knowingly receiving child pornography on certain dates between July 15, 2013, and

May 16, 2014, in violation of 18 U.S.C. § 2252(a)(2). Id. Count 7 charged him with knowingly

possessing child pornography on June 28, 2014, in violation of 18 U.S.C. § 2252(a)(4)(B). Id.

Indiana Federal Community Defender counsel Gwendolyn Beitz was appointed to represent

Ramsey and she entered her appearance on September 19, 2014, Crim. Dkt. 18. On June 18, 2015,

Ramsey filed a Petition to Enter a Plea of Guilty. Crim. Dkt. 29. In the Petition, Ramsey

represented to the Court that he received a copy of the Indictment and understood the charges

brought against him. Id. He stated that he understood his rights guaranteed to him by the

Constitution. Id. Ramsey stated that he offered his plea of guilty freely and voluntary and of his

own accord. Id.

       On August 7, 2015, a Plea Agreement was filed pursuant to Federal Rules of Criminal

Procedure 11(c)(1)(C). Crim. Dkt. 32. The Agreement stated that Ramsey would plead guilty to

Count 7, which charged him with knowingly possessing child pornography on or about June 28,

2014. Id. The parties agreed that the Court should sentence Ramsey to a term of imprisonment of

120 months. Id. The government agreed that if Ramsey fully complied with all the terms of this



                                                 2
plea agreement, and if the Court accepted the Plea Agreement, then it would move to dismiss

Counts 1 through 6 of the Indictment. Id.

        In exchange for the concessions made by the United States, Ramsey agreed that in the event

the Court accepted the Plea Agreement and imposed a sentence of 120 months, Ramsey would

waive his right to appeal his conviction and sentence and any collateral attack against his

conviction and sentence. Id. The waiver did not encompass claims that Ramsey received

ineffective assistance of counsel.

        On October 1, 2015, the Court held a change of plea and sentencing hearing. Crim. Dkt.

38. Before the hearing, the parties filed a stipulated factual basis signed by all the parties, including

Ramsey. Crim. Dkt. 36. The stipulated factual basis provided that Ramsey possessed a laptop

containing several images of child pornography. Id. During the plea hearing, the Court advised

Ramsey of his rights and the possible penalties and accepted the parties’ stipulated factual basis as

an adequate basis for the plea. Crim. Dkt. 38. Ramsey attested that he was pleading guilty of his

own free will and that no one had threatened or coerced him into pleading guilty. Crim. Dkt. 63,

pg. 7-8. Ramsey pleaded guilty to Count 7 of the Indictment and affirmed the truth of the facts

stated in the factual basis. Crim. Dkt. 63, pg. 24. The Court accepted Ramsey’s guilty plea and

adjudged him guilty of Count 7. Crim. Dkt. 38.

        Accepting the terms of the plea agreement, the Court sentenced Ramsey to 120 months of

imprisonment to be followed by a lifetime of supervised release. Crim. Dkt. 41. Ramsey was also

assessed the mandatory assessment of $100 and a fine in the amount of $5,000.00. Id. Thereafter,

in compliance with the Plea Agreement, the United States filed a motion to dismiss Counts 1

through 6. Crim. Dkt. 39. The Court granted the motion and dismissed Counts 1 through 6. Crim.




                                                   3
Dkt. 40. Ramsey filed this motion for relief pursuant to § 2255 on August 5, 2016. The Court later

appointed counsel to represent Ramsey and counsel filed a brief. The United States has responded.

                                          III. Discussion

       Ramsey argues in his motion for relief that his counsel was ineffective. He states that he

was incarcerated on a prior state court conviction until November 7, 2013, and he therefore could

not have owned a laptop containing child pornography on July 15, 2013, as charged in Counts 1-

3 of the Indictment. He states that his counsel should have moved to dismiss Counts 1-3 of the

Indictment, because the dates listed in the Indictment are inaccurate. Because counsel did not move

to dismiss these Counts, he felt compelled to plead guilty. He also asserts that his attorney failed

to communicate with him regarding important dates and failed to move to suppress evidence of a

previous case. In his supplement in support of his motion for relief, Ramsey reiterates these

arguments. The United States has responded to the motion and the supplement and argues that he

waived his right to challenge his conviction and sentence and that his counsel was not ineffective.

       A. Waiver

       The United States argues that Ramsey waived his § 2255 claims when he consented to the

Plea Agreement. “A defendant may validly waive both his right to a direct appeal and his right to

collateral review under § 2255 as part of his plea agreement.” Keller v. United States, 657 F.3d

675, 681 (7th Cir. 2011). Such waivers are upheld and enforced with limited exceptions in cases

in which (1) “the plea agreement was involuntary,” (2) “the district court relied on a

constitutionally impermissible factor (such as race),” (3) “the sentence exceeded the statutory

maximum,” or (4) the defendant claims ineffective assistance of counsel in relation to the

negotiation of the plea agreement. Id. (internal quotations omitted). Here, because Ramsey argues




                                                 4
that he entered into the plea agreement because of the ineffectiveness of his counsel, his challenge

is not waived by the plea agreement and will be considered.

          B. Ineffective Assistance of Counsel

          Ramsey argues that his counsel was ineffective by failing to move to dismiss Counts 1-3

of the Indictment because he was incarcerated at the times relevant to these three Counts. He also

alleges, without elaboration, that his counsel should have filed a motion to suppress information

about a previous case. Because of these failures, according to Ramsey, he felt compelled to plead

guilty.

          A petitioner claiming ineffective assistance of counsel bears the burden of showing: (1) that

trial counsel’s performance fell below objective standards for reasonably effective representation

and (2) that this deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 688–

94 (1984); United States v. Jones, 635 F .3d 909, 915 (7th Cir. 2011). To satisfy the prejudice

component, Ramsey must establish that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland, 466 U.S.

at 694. If a petitioner cannot establish one of the Strickland prongs, the court need not consider the

other. Groves v. United States, 755 F.3d 588, 591 (7th Cir. 2014).

          The government does not dispute that Ramsey was incarcerated on July 13, 2013. Instead,

the government notes that Ramsey does not contend that any deficiency existed as to Count 7 and

argues that Ramsey suffered no prejudice based on his counsel’s failure to move to dismiss Counts

1-3.

          Ramsey pleaded guilty and signed the stipulated factual basis. In doing so, he attested to

the truth of the statements made in the factual basis, as described above. Since he admitted to the

truth of the statements in the factual basis, Ramsey cannot now argue that he did not possess the



                                                    5
images charged in Count 7 of the Indictment. See Bridgeman v. United States, 229 F.3d 589, 592

(7th Cir. 2000); Hurlow v. United States, 726 F.3d 958, 968 (7th Cir. 2013) (“[R]epresentations

made to a court during a plea colloquy are presumed to be true.”) (citation and internal quotation

marks omitted); Nunez v. United States, 495 F.3d 544, 546 (7th Cir. 2007) (“Defendants cannot

obtain relief by the expedient of contradicting statements freely made under oath, unless there is a

compelling reason for the disparity.”), judgment vacated and remanded on other grounds, 554

U.S. 911 (2008). Further, while Ramsey contends that he was coerced into pleading guilty, he

testified at his plea hearing that he was pleading guilty of his own free will. Crim. Dkt. 60, pg. 7.

         Moreover, he cannot establish that he was prejudiced because he does not contend that he

would not have pleaded guilty if his counsel had acted differently and has not shown that he would

not have been convicted of the crimes charged in Count 7 or that he would have received a better

sentence if he had not pleaded guilty. 1 Indeed, Ramsey does not contest that he benefited from, at

least, the dismissal of Counts 4-6 by pleading guilty. Having failed to establish that he was

prejudiced, Ramsey has failed to show that he is entitled to relief under § 2255.

                                                 IV. Conclusion

         For the reasons explained in this Order, Ramsey is not entitled to relief on his § 2255

motion. There was no ineffective assistance of counsel. Accordingly, his motion for relief pursuant

to § 2255 is DENIED and this action is dismissed with prejudice. Judgment consistent with this

Entry shall now issue and the Clerk shall docket a copy of this Entry in No. 1:14-cr-00187-

TWP-MJD-1. The motion to vacate (Crim. Dkt. 55) shall also be terminated in the underlying

criminal action.


1
  Ramsey also makes passing reference to a motion to suppress that he believes his counsel should have filed. Dkt.
14. But he does not explain how such a motion would have been successful or how it would have changed the outcome
of this case. He therefore has failed to show that his counsel’s performance was ineffective. See Long v. United States,
847 F.3d 916, 920 (7th Cir. 2017).

                                                           6
                                 V. Certificate of Appealability

        A habeas petitioner does not have the absolute right to appeal a district court’s denial of

his habeas petition, rather, he must first request a certificate of appealability. See Miller–El v.

Cockrell, 537 U.S. 322, 335 (2003); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014).

Pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing ' 2255

proceedings, and 28 U.S.C. ' 2253(c), the Court finds that Ramsey has failed to show (1) that

reasonable jurists would find this Court’s “assessment of the constitutional claims debatable or

wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid

claim of the denial of a constitutional right” and “whether [this court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court therefore denies a certificate of

appealability.

        IT IS SO ORDERED.



Date: 3/4/2019




Distribution:

All Electronically Registered Counsel




                                                  7
